Citation Nr: 0923217	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-17 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether the Veteran's income is excessive for purposes of 
nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to April 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 administrative decision in 
which the RO denied the Veteran's claim for nonservice-
connected pension benefits, finding that his countable annual 
family income exceeded the maximum annual disability pension 
limit set by law.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required.


REMAND

Since issuance of the August 2008 supplemental statement of 
the case (SSOC), additional evidence that was not initially 
considered by the RO was associated with the record.  This 
evidence includes copies of expenditures for medications, to 
include for the period from January 6, 2009 to February 11, 
2009, received in March 2009.  Although the Veteran's 
representative was provided the opportunity to waive RO 
review, he declined to do so, indicating that, if the Board 
would not grant the benefits sought on appeal, then the case 
should be remanded to the RO for consideration of the 
additional evidence.  Thus a remand is required for the 
preparation of an SSOC.  See 38 C.F.R. § 20.1304(c) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

After completing any additional 
notification and/or development deemed 
warranted, consider the claim in light of 
all pertinent evidence, to include the 
additional evidence received since 
issuance of the August 2008 SSOC, and 
legal authority.  If the benefit sought 
on appeal remains denied, furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

